861 F.2d 265Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John G. SAVERS, Plaintiff-Appellant,v.James A. BAKER, III;  Lawrence B. Gibbs;  Raymond P. Keenan;Billy Shannon;  C.B. Harmon;  Teddy R. Kern, R;  JanetSimonik;  Jon Lackey;  Gilbert Boyce;  Joseph D. Bruno;  C.Randall;  Thomas R. Martin;  Peter L. Greenfield,Defendants-Appellees.
No. 88-3543.
United States Court of Appeals, Fourth Circuit.
Submitted:  Aug. 4, 1988.Decided:  Oct. 20, 1988.

John G. Savers, appellant pro se.
David English Carmack (U.S. Department of Justice), for appellee James A. Baker;
Kimberly Sue Stanley and Gary R. Allen (U.S. Department of Justice), for Appellee Teddy R. Kern, R;
William Shepard Rose, Jr., Kimberly Sue Stanley, and Gary R. Allen (U.S. Department of Justice), for appellees James A. Baker, Lawrence B. Gibbs, Raymond P. Keenan, Billy Shannon, C.B. Harmon, Janet Simonik, John Lackey, Gilbert Boyce, Joseph D. Bruno, C. Randall, Thomas R. Martin, and Peter Greenfield.
Before WIDENER and K.K. HALL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
John G. Savers appeals from a district court decision dismissing his suit, challenging the constitutionality of the Sixteenth Amendment, as frivolous.  We affirm.


2
Savert argues on appeal, as he argued in the district court, that the Sixteenth Amendment was not properly ratified.  This argument is manifestly frivolous.  It has been repeatedly rejected by every court to which it has been raised.  See, e.g., United States v. Sitka, 845 F.2d 43, 45-47 (2nd Cir.1988) (citing Brushaber v. Union Pacific Railroad Co., 240 U.S. 1, 12-19 (1916).


3
We deny, however, the government's motion for sanctions and affirm such denial by the district court.


4
We dispense with oral argument because this appeal is frivolous, and affirm the district court's dismissal of this action.


5
AFFIRMED.